DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/30/2021, 12/20/2021. 04/26/2022, 05/05/2022, 06/02/2022 & 08/01/2022  are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The abstract of the disclosure is objected to because the number “35222113” below the Abstract paragraph needs to be deleted. Correction is required. See MPEP § 608.01(b).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fjeldheim (US 2022/0161662).
Regarding Claim 1, Fjeldheim disclose a method for storing and generating electricity (a) [A container-handling vehicle for handling storage containers … a winch system for lifting and lowering the lifting frame, a motor to drive the winch system and a driver circuit with a controller controlling the motor; and at least first and second rechargeable power sources for providing power to the motor, wherein the driver circuit further comprises a regenerative energy circuit configured to harvest energy from the motor when the lifting frame is lowered into the storage system and where the driver circuit is configured to direct harvested energy to the rechargeable power sources according to levels of charge in the rechargeable power sources] (Abstract, FIG. 3), comprising:
(b) operating a pair of elevator cages [201s, also refer to “a” above] on opposite ends [201s are shown in multiple positions in a frame 100 and can travel on any location of 100, therefore 201s can “operate 201s on opposite ends”] of a plurality of rows [111s] of a frame [100] to move a plurality of blocks [106, 107] between a first set of rows in an upper section [“upper section” of 100] of the frame [100] and a corresponding second set of rows in a lower section [“lower section” of 100] of the frame [100] disposed below an intermediate section of the frame that is free of the blocks [106, 107] (FIG. 1, Claim 1; wherein the rail system comprising a first set of parallel rails arranged in a horizontal plane (P) extending in a first direction (X) across the top of the three-dimension grid, and a second set of parallel rails arranged in the horizontal plane (P) and extending in a second direction (Y) which is orthogonal to the first direction (X), which first and second sets of rails form a grid pattern in the horizontal plane (P) comprising a plurality of adjacent grid cells), 
wherein operating the pair of elevator cages includes 
(c) moving with the pair of elevator cages [refer to “b” above] one or more of the blocks [106, 107] and amount of electrical energy corresponding to a potential energy amount of said blocks [106, 107] (FIG. 1-4, Claim 1; at least one lifting device for lifting storage containers from and lowering storage containers to the underlying storage system, said lifting device comprises a lifting frame for gripping a storage container, a winch system for lifting and lowering the lifting frame, a motor to drive the winch system and a driver circuit with a controller controlling the motor … wherein the driver circuit further comprises a regenerative energy circuit configured to harvest energy from the motor when the lifting frame is lowered into the storage system and wherein the driver circuit is configured to control and direct harvested energy to the first and/or second rechargeable power sources according to preset levels of charge in the first and second rechargeable power sources); and

(d) moving with the pair of elevator cages [201s] one or more of the blocks [106, 107] under a force of gravity to generate an amount of electricity via an electric motor-generator [The kinetic energy from the lifting frame being lowered into the underlying storage system forces the rotor of the electric motor 407 to rotate. This rotation allows the electric motor 407 to work as a generator] electrically coupled to the elevator cages [201s], the elevator cages [201s] moving said blocks [106, 107] between each of the second set of rows and each of the corresponding first set of rows by an equal vertical distance (FIG. 1-4, ¶ [0050], Claim 1; at least one lifting device for lifting storage containers from and lowering storage containers to the underlying storage system, said lifting device comprises a lifting frame for gripping a storage container, a winch system for lifting and lowering the lifting frame, a motor to drive the winch system and a driver circuit with a controller controlling the motor … wherein the driver circuit further comprises a regenerative energy circuit configured to harvest energy from the motor when the lifting frame is lowered into the storage system and wherein the driver circuit is configured to control and direct harvested energy to the first and/or second rechargeable power sources according to preset levels of charge in the first and second rechargeable power sources).
Fjeldheim is not explicit to disclose (e) the “moving with the pair of elevator cages [201s] one or more of the blocks [106, 107] from alternating rows of the second set of rows to corresponding alternating rows of the first set of rows to store” & (f) “moving with the pair of elevator cages [201s] one or more of the blocks [106, 107] from alternating rows of the first set of rows to corresponding alternating rows of the second set of rows”.
However, Fjeldheim also disclose an automated storage and retrieval system (¶ [0014]; Alternatively, or in addition, the automated storage and retrieval system 1 may have container handling vehicles specifically dedicated to the task of temporarily removing storage containers from a storage column 105. Once the target storage container 106 has been removed from the storage column 105, the temporarily removed storage containers can be repositioned into the original storage column 105. However, the removed storage containers may alternatively be relocated to other storage columns).
One of ordinary skilled in the art would recognize that Fjeldheim’s automated storage and retrieval system can be programmed/coded to “alternate rows” of blocks moved by the elevators (refer to “e & f” above).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention to program/code Fjeldheim’s automated storage and retrieval system to “alternate” the raising and lowering of blocks as disclosed by the applicant (refer to “e & f” above). One would be motivated to do so to adjust the production of power as needed by raising and lowering the one or more blocks.
Regarding Claim 2, Fjeldheim disclose the method of claim 1 [see rejected Claim 1], 
For the same reasoning as in claim 1, it would have been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention to program/code Fjeldheim’s automated storage and retrieval system to “alternate” the raising and lowering of blocks as:
wherein moving the one or more blocks from alternating rows of the second set of rows to corresponding alternating rows of the first set of rows OR (¶ [0014]; Alternatively, or in addition, the automated storage and retrieval system 1 may have container handling vehicles specifically dedicated to the task of temporarily removing storage containers from a storage column 105. Once the target storage container 106 has been removed from the storage column 105, the temporarily removed storage containers can be repositioned into the original storage column 105. However, the removed storage containers may alternatively be relocated to other storage columns).
Regarding Claim 3, Fjeldheim disclose the method of claim 1 [see rejected Claim 1], 
For the same reasoning as in claim 1, it would have been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention to program/code Fjeldheim’s automated storage and retrieval system to “alternate” the raising and lowering of blocks as:
wherein moving the one or more blocks from alternating rows of the second set of rows to corresponding alternating rows of the first set of rows includes sequentially moving a block from each of the alternating rows of the second set of rows to the corresponding alternating rows of the first set of rows before returning to a first of the alternating rows of the second set of rows (¶ [0014]; Alternatively, or in addition, the automated storage and retrieval system 1 may have container handling vehicles specifically dedicated to the task of temporarily removing storage containers from a storage column 105. Once the target storage container 106 has been removed from the storage column 105, the temporarily removed storage containers can be repositioned into the original storage column 105. However, the removed storage containers may alternatively be relocated to other storage columns). 
Regarding Claim 4, Fjeldheim disclose the method of claim 1 [see rejected Claim 1], 
For the same reasoning as in claim 1, it would have been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention to program/code Fjeldheim’s automated storage and retrieval system to “alternate” the raising and lowering of blocks as:
wherein moving the one or more blocks from alternating rows of the first set of rows to corresponding alternating rows of the second set of rows includes sequentially moving a block from each of the alternating rows of the first set of rows to the corresponding alternating rows of the second set of rows before returning to a first of the alternating rows of the first set of rows (¶ [0014]; Alternatively, or in addition, the automated storage and retrieval system 1 may have container handling vehicles specifically dedicated to the task of temporarily removing storage containers from a storage column 105. Once the target storage container 106 has been removed from the storage column 105, the temporarily removed storage containers can be repositioned into the original storage column 105. However, the removed storage containers may alternatively be relocated to other storage columns).
Regarding Claim 5, Fjeldheim disclose the method of claim 1 [see rejected Claim 1], 
For the same reasoning as in claim 1, it would have been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention to program/code Fjeldheim’s automated storage and retrieval system to “alternate” the raising and lowering of blocks as:
wherein moving the one or more blocks from alternating rows of the second set of rows to corresponding alternating rows of the first set of rows includes simultaneously moving a block from each of the alternating rows of the second set of rows to the corresponding alternating rows of the first set of rows (¶ [0014]; Alternatively, or in addition, the automated storage and retrieval system 1 may have container handling vehicles specifically dedicated to the task of temporarily removing storage containers from a storage column 105. Once the target storage container 106 has been removed from the storage column 105, the temporarily removed storage containers can be repositioned into the original storage column 105. However, the removed storage containers may alternatively be relocated to other storage columns).
Regarding Claim 6, Fjeldheim disclose the method of claim 1 [see rejected Claim 1], 
For the same reasoning as in claim 1, it would have been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention to program/code Fjeldheim’s automated storage and retrieval system to “alternate” the raising and lowering of blocks as:
wherein moving the one or more blocks from alternating rows of the first set of rows to corresponding alternating rows of the second set of rows includes simultaneously moving a block from each of the alternating rows of the first set of rows to the corresponding alternating rows of the second set of rows  (¶ [0014]; Alternatively, or in addition, the automated storage and retrieval system 1 may have container handling vehicles specifically dedicated to the task of temporarily removing storage containers from a storage column 105. Once the target storage container 106 has been removed from the storage column 105, the temporarily removed storage containers can be repositioned into the original storage column 105. However, the removed storage containers may alternatively be relocated to other storage columns).
Regarding Claim 7, Fjeldheim disclose the method of claim 1 [see rejected Claim 1], 
For the same reasoning as in claim 1, it would have been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention to program/code Fjeldheim’s automated storage and retrieval system to “alternate” the raising and lowering of blocks as:
wherein moving the one or more of the plurality blocks from alternating rows of the second set of rows to corresponding alternating rows of the first set of rows includes horizontally moving the one or more blocks along the one or more rows of the second set of rows with a trolley [301 is a “trolley” since 301 travels on a trail system – refer to para 0005; rail system 108 arranged in a grid pattern across the top of the storage grid 104, on which rail system 108 a plurality of container handling vehicles 201, 301 are operated to raise storage containers 106 from, and lower storage containers 106 into, the storage columns 105, and to transport the storage containers 106 above the storage columns 105. The rail system 108 comprises a first set of parallel rails 110 arranged to guide movement of the container handling vehicles 201, 301 in a first direction X across the top of the frame structure 100, and a second set of parallel rails 111 arranged perpendicular to the first set of rails 110 to guide movement of the container handling vehicles 201, 301] that travels under the blocks and selectively lifts the blocks above beams [102, 103] of the rows to deliver the one or more blocks to the elevator cages (FIG. 3, (¶ [0014]; Alternatively, or in addition, the automated storage and retrieval system 1 may have container handling vehicles specifically dedicated to the task of temporarily removing storage containers from a storage column 105. Once the target storage container 106 has been removed from the storage column 105, the temporarily removed storage containers can be repositioned into the original storage column 105. However, the removed storage containers may alternatively be relocated to other storage columns ¶ [0039]).
Regarding Claim 8, Fjeldheim disclose the method of claim 7 [see rejected Claim 7], 
wherein delivering the one or more blocks with the trolley [see rejected Claim 7] to the elevator cages includes aligning track portions of the elevator cages with the beams [102, 103] of the one or more rows of the second set of rows to allow the trolley to travel onto the elevator cage to deliver the one or more blocks onto the track portions (¶ [0005]; rail system 108 arranged in a grid pattern across the top of the storage grid 104, on which rail system 108 a plurality of container handling vehicles 201, 301 are operated to raise storage containers 106 from, and lower storage containers 106 into, the storage columns 105, and to transport the storage containers 106 above the storage columns 105. The rail system 108 comprises a first set of parallel rails 110 arranged to guide movement of the container handling vehicles 201, 301 in a first direction X across the top of the frame structure 100, and a second set of parallel rails 111 arranged perpendicular to the first set of rails 110 to guide movement of the container handling vehicles 201, 301).
Regarding Claim 9, Fjeldheim disclose the method of claim 7 [see rejected Claim 7], 
wherein delivering the one or more blocks [106, 107] with the trolley to the elevator cages [see rejected Claim 7] includes actuating cantilevered track portions [301b, 301c] movably coupled to ends of the beams [102, 103], the track portions [110s, 111s] actuatable between a retracted position where they extend orthogonal to the beams [102, 103] and an extended position where they extend in-line with the beams [102, 103] to allow the trolley to travel from the beams [102, 103] to the track portions [110s, 111s] (FIG. 1, ¶ [0014]).
Regarding Claim 10, Fjeldheim disclose the method of claim 9 [see rejected Claim 9], 
wherein delivering the one or more blocks with the trolley to the elevator cages includes generally aligning the elevator cage with the block disposed on the cantilevered track portions [see rejected Claim 7] and actuating supports of the elevator cage into an extended position under a bottom of the block, thereby allowing the elevator cage to lift the block off the cantilevered track portions (FIG. 1, ¶ [0014]; This operation involves moving the container handling vehicle 201, 301 to a grid location above the storage column 105 in which the target storage container 106 is positioned, retrieving the storage container 106 from the storage column 105 using the container handling vehicle's 201, 301 lifting devices (not shown), and transporting the storage container 106 to the drop-off port 119).
Regarding Claim 11, Fjeldheim disclose the method of claim 1 [see rejected Claim 1], 
For the same reasoning as in claim 1, it would have been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention to program/code Fjeldheim’s automated storage and retrieval system to “alternate” the raising and lowering of blocks as:
wherein moving the one or more of the plurality of blocks from alternating rows of the first set of rows to corresponding alternating rows of the second set of rows includes horizontally moving the one or more blocks along the one or more rows of the second set of rows with a trolley [301 is a “trolley” since 301 travels on a trail system – refer to para 0005; rail system 108 arranged in a grid pattern across the top of the storage grid 104, on which rail system 108 a plurality of container handling vehicles 201, 301 are operated to raise storage containers 106 from, and lower storage containers 106 into, the storage columns 105, and to transport the storage containers 106 above the storage columns 105. The rail system 108 comprises a first set of parallel rails 110 arranged to guide movement of the container handling vehicles 201, 301 in a first direction X across the top of the frame structure 100, and a second set of parallel rails 111 arranged perpendicular to the first set of rails 110 to guide movement of the container handling vehicles 201, 301] that travels under the blocks and selectively lifts the blocks above beams of the row to deliver the one or more blocks to the elevator cages (¶ [0014]; Alternatively, or in addition, the automated storage and retrieval system 1 may have container handling vehicles specifically dedicated to the task of temporarily removing storage containers from a storage column 105. Once the target storage container 106 has been removed from the storage column 105, the temporarily removed storage containers can be repositioned into the original storage column 105. However, the removed storage containers may alternatively be relocated to other storage columns).
Regarding Claim 12, Fjeldheim disclose the method of claim 11 [see rejected Claim 11], 
wherein delivering the one or more blocks with the trolley to the elevator cages includes aligning track portions of the elevator cages with the beams of the one or more rows of the second set of rows to allow the trolley [see rejected Claim 11] to travel onto the elevator cage to deliver the one or more blocks onto the track portions (¶ [0014]; Alternatively, or in addition, the automated storage and retrieval system 1 may have container handling vehicles specifically dedicated to the task of temporarily removing storage containers from a storage column 105. Once the target storage container 106 has been removed from the storage column 105, the temporarily removed storage containers can be repositioned into the original storage column 105. However, the removed storage containers may alternatively be relocated to other storage columns).
Regarding Claim 13, Fjeldheim disclose the method of claim 11 [see rejected Claim 11], 
wherein delivering the one or more blocks with the trolley to the elevator cages includes actuating cantilevered track portions movably coupled to ends of the beams [see rejected Claim 11], the track portions actuatable between a retracted position where they extend orthogonal to the beams [112] and an extended position where they extend in-line with the beams to allow the trolley to travel from the beams to the track portions (¶ [0013]; In a storage grid 104, most of the grid columns 112 are storage columns 105, i.e. grid columns 105 where storage containers 106 are stored in stacks 107. However, a grid 104 normally has at least one grid column 112 which is used not for storing storage containers 106, but which comprises a location where the container handling vehicles 201, 301 can drop off and/or pick up storage containers 106 so that they can be transported to an access station (not shown) where the storage containers 106 can be accessed from outside of the grid 104 or transferred out of or into the grid 104).



Regarding Claim 14, Fjeldheim disclose the method of claim 13 [see rejected Claim 13], 
wherein delivering the one or more blocks with the trolley to the elevator cages includes generally aligning the elevator cage with the block disposed on the cantilevered track portions [see rejected Claim 11] and actuating supports (¶ [0013]; In a storage grid 104, most of the grid columns 112 are storage columns 105, i.e. grid columns 105 where storage containers 106 are stored in stacks 107. However, a grid 104 normally has at least one grid column 112 which is used not for storing storage containers 106, but which comprises a location where the container handling vehicles 201, 301 can drop off and/or pick up storage containers 106 so that they can be transported to an access station (not shown) where the storage containers 106 can be accessed from outside of the grid 104 or transferred out of or into the grid 104) of the elevator cage into an extended position under a bottom of the block, thereby allowing the elevator cage to lift the block off the cantilevered track portions (¶ [0013]; In a storage grid 104, most of the grid columns 112 are storage columns 105, i.e. grid columns 105 where storage containers 106 are stored in stacks 107. However, a grid 104 normally has at least one grid column 112 which is used not for storing storage containers 106, but which comprises a location where the container handling vehicles 201, 301 can drop off and/or pick up storage containers 106 so that they can be transported to an access station (not shown) where the storage containers 106 can be accessed from outside of the grid 104 or transferred out of or into the grid 104).
Regarding Claim 15, Fjeldheim disclose a method for storing and generating electricity [A container-handling vehicle for handling storage containers … a winch system for lifting and lowering the lifting frame, a motor to drive the winch system and a driver circuit with a controller controlling the motor; and at least first and second rechargeable power sources for providing power to the motor, wherein the driver circuit further comprises a regenerative energy circuit configured to harvest energy from the motor when the lifting frame is lowered into the storage system and where the driver circuit is configured to direct harvested energy to the rechargeable power sources according to levels of charge in the rechargeable power sources] (Abstract, Also refer to rejected Claim 1), comprising:
horizontally moving one or more blocks [106, 107] of a frame [100] with a trolley toward elevator cages [201] on opposite ends of the rows (FIG. 1,  ¶ [0021], also refer to rejected Claim 1); and
operating the elevator cages [201s] to vertically move the one or more blocks [106, 107] past an intermediate section of the frame [100] under a force of gravity to generate an amount of electricity via an electric motor-generator [The kinetic energy from the lifting frame being lowered into the underlying storage system forces the rotor of the electric motor 407 to rotate. This rotation allows the electric motor 407 to work as a generator] electrically coupled to the elevator cages [201s], the elevator cages moving said blocks between the alternating rows of the first set of rows and each of the corresponding alternating second set of rows by an equal vertical distance (¶ [0050], ¶ [0014]; Alternatively, or in addition, the automated storage and retrieval system 1 may have container handling vehicles specifically dedicated to the task of temporarily removing storage containers from a storage column 105. Once the target storage container 106 has been removed from the storage column 105, the temporarily removed storage containers can be repositioned into the original storage column 105. However, the removed storage containers may alternatively be relocated to other storage columns).
Fjeldheim is not explicit to disclose (A) the “horizontally moving one or more blocks [106, 107] along alternating rows [102s] of a first set of rows in an upper section of a frame [100]” & (B) “operating the elevator cages [201s] to vertically move the one or more blocks [106, 107] past an intermediate section of the frame [100] to corresponding alternating rows of a second set of rows of the frame [100]”.
However, Fjeldheim also disclose an automated storage and retrieval system (¶ [0014]; Alternatively, or in addition, the automated storage and retrieval system 1 may have container handling vehicles specifically dedicated to the task of temporarily removing storage containers from a storage column 105. Once the target storage container 106 has been removed from the storage column 105, the temporarily removed storage containers can be repositioned into the original storage column 105. However, the removed storage containers may alternatively be relocated to other storage columns).
One of ordinary skilled in the art would recognize that Fjeldheim’s automated storage and retrieval system can be programmed to “alternate rows” of blocks moved by the elevators (refer to “A & B” above).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention to program/code Fjeldheim’s automated storage and retrieval system to “alternate” the raising and lowering of blocks as disclosed by the applicant (refer to “A & B” above). One would be motivated to do so to adjust the production of power as needed by raising and lowering the one or more blocks.
Regarding Claim 16, Fjeldheim disclose 16. The method of claim 15 [see rejected Claim 15], 
For the same reasoning as in claim 15, it would have been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention to program/code Fjeldheim’s automated storage and retrieval system to “alternate” the raising and lowering of blocks as:
further comprising operating the elevator cages to vertically move the one or more blocks from alternating rows in the second set of rows and past an intermediate section of the frame to corresponding alternating rows of the first set of rows of the frame to store and amount of electrical energy corresponding to a potential energy amount of said blocks (FIG. 1-4, Claim 1; at least one lifting device for lifting storage containers from and lowering storage containers to the underlying storage system, said lifting device comprises a lifting frame for gripping a storage container, a winch system for lifting and lowering the lifting frame, a motor to drive the winch system and a driver circuit with a controller controlling the motor … wherein the driver circuit further comprises a regenerative energy circuit configured to harvest energy from the motor when the lifting frame is lowered into the storage system and wherein the driver circuit is configured to control and direct harvested energy to the first and/or second rechargeable power sources according to preset levels of charge in the first and second rechargeable power sources).
Regarding Claim 17, Fjeldheim disclose method of claim 16 [see rejected Claim 16], 
For the same reasoning as in claim 15, it would have been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention to program/code Fjeldheim’s automated storage and retrieval system to “alternate” the raising and lowering of blocks as:


wherein moving the one or more blocks from alternating rows of the second set of rows to corresponding alternating rows of the first set of rows or moving the one or more blocks from alternating rows of the first set of rows to corresponding alternating rows of the second set of rows includes positioning the blocks so that the average distribution of load on a foundation of the frame remains substantially constant (FIG. 1-4, Claim 1; at least one lifting device for lifting storage containers from and lowering storage containers to the underlying storage system, said lifting device comprises a lifting frame for gripping a storage container, a winch system for lifting and lowering the lifting frame, a motor to drive the winch system and a driver circuit with a controller controlling the motor … wherein the driver circuit further comprises a regenerative energy circuit configured to harvest energy from the motor when the lifting frame is lowered into the storage system and wherein the driver circuit is configured to control and direct harvested energy to the first and/or second rechargeable power sources according to preset levels of charge in the first and second rechargeable power sources).
Regarding Claim 18, Fjeldheim disclose the method of claim 15 [see rejected Claim 15], 
For the same reasoning as in claim 15, it would have been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention to program/code Fjeldheim’s automated storage and retrieval system to “alternate” the raising and lowering of blocks as:
wherein moving the one or more blocks from alternating rows of the first set of rows to corresponding alternating rows of the second set of rows includes sequentially moving a block from each of the alternating rows of the first set of rows to the corresponding alternating rows of the second set of rows before returning to a first of the alternating rows of the first set of rows (FIG. 1-4, Claim 1; at least one lifting device for lifting storage containers from and lowering storage containers to the underlying storage system, said lifting device comprises a lifting frame for gripping a storage container, a winch system for lifting and lowering the lifting frame, a motor to drive the winch system and a driver circuit with a controller controlling the motor … wherein the driver circuit further comprises a regenerative energy circuit configured to harvest energy from the motor when the lifting frame is lowered into the storage system and wherein the driver circuit is configured to control and direct harvested energy to the first and/or second rechargeable power sources according to preset levels of charge in the first and second rechargeable power sources).
Regarding Claim 19, Fjeldheim disclose the method of claim 15 [see rejected Claim 15], 
For the same reasoning as in claim 15, it would have been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention to program/code Fjeldheim’s automated storage and retrieval system to “alternate” the raising and lowering of blocks as:
wherein moving the one or more blocks from alternating rows of the first set of rows to corresponding alternating rows of the second set of rows includes simultaneously moving a block from each of the alternating rows of the first set of rows to the corresponding alternating rows of the second set of rows (FIG. 1-4, Claim 1; at least one lifting device for lifting storage containers from and lowering storage containers to the underlying storage system, said lifting device comprises a lifting frame for gripping a storage container, a winch system for lifting and lowering the lifting frame, a motor to drive the winch system and a driver circuit with a controller controlling the motor … wherein the driver circuit further comprises a regenerative energy circuit configured to harvest energy from the motor when the lifting frame is lowered into the storage system and wherein the driver circuit is configured to control and direct harvested energy to the first and/or second rechargeable power sources according to preset levels of charge in the first and second rechargeable power sources).
Regarding Claim 20, Fjeldheim disclose the method of claim 15 [see rejected Claim 15], 
wherein horizontally moving the one or more blocks with the trolley includes lifts the blocks above beams of the rows (FIG. 1, ¶ [0014]; This operation involves moving the container handling vehicle 201, 301 to a grid location above the storage column 105 in which the target storage container 106 is positioned, retrieving the storage container 106 from the storage column 105 using the container handling vehicle's 201, 301 lifting devices (not shown), and transporting the storage container 106 to the drop-off port 119).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Austrheim (US 20220097967) disclose a service vehicle moves on a rail system including a first set of parallel rails arranged in a horizontal plane and extending in a first direction and a second set of parallel rails arranged in the horizontal plane and extending in a second direction which is orthogonal to the first direction.
Austrheim (US 20220073279) disclose a remotely operated vehicle for an automated storage and retrieval system moves a product item between a storage container stored in an automated storage and retrieval grid configured to store a plurality of stacks of storage containers, and a further container.
Austrheim (US 20220041372) disclose an automated storage and retrieval system includes a first track system and a second track system. The first track system includes a first set of parallel tracks arranged in a first horizontal plane and extending in a first direction of the first track system and a second set of parallel tracks arranged in the first horizontal plane and extending in a second direction of the first track system which is orthogonal to the first direction of the first track system.
Austrheim (US 20220002077) disclose a remotely operated vehicle assembly for an automated storage and retrieval system moves a product item between a storage container stored in an automated storage and retrieval grid configured to store a plurality of stacks of storage containers, and target containers.
Austrheim (US 20220002076) disclose a container handling vehicle picks up storage containers from a three-dimensional grid of an underlying storage system.
Austrheim (US 20210387769) disclose a storage container for storing product items in an automated storage and retrieval system includes a base; two first parallel side walls; two second parallel side walls perpendicular to the two first parallel side walls; a top opening; and two side openings.
Austrheim (US 20210221618) disclose an automated storage and retrieval grid includes a container handling vehicle rail system for guiding a plurality of container handling vehicles.
Austrheim (US 20210214199) disclose a service vehicle (2) for movement on a rail system (108). The service vehicle (2) comprises a container vehicle handling part (8) for mechanical interacting with a container handling vehicle (300) operating on the rail system (108),
Fjeldheim (US 20210188549) disclose an automated storage and retrieval system, a storage container handling vehicle and a method for operating such a system.
Lindbo (US 10,961,051) disclose a storage system and a load handling device for lifting and moving containers stacked in the storage system are described.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH ORTEGA whose telephone number is (469)295-9083. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TULSIDAS PATEL can be reached on (571) 272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

















/JOSEPH ORTEGA/Examiner, Art Unit 2832